It is a rule in the federal courts and in this jurisdiction, "that it is essential to the acquisition of jurisdiction in personam of a foreign corporation that it is present or is doing business in the state at the time of service of process." 14-a C.J. p. 1376, § 4083; Beard v. Union  American Publishing Company, 71 Ala. 60; Sullivan v. *Page 159 
Sullivan Timber Co., 103 Ala. 371, 15 So. 941, 25 L.R.A. 543; International Cotton Seed Oil Co. v. Wheelock, 124 Ala. 367,27 So. 517; Ford Motor Co. v. Hall Auto Co., 226 Ala. 385,147 So. 603; Cowikee Mills v. Georgia-Alabama Power Co., 216 Ala. 221,113 So. 4; St. Mary's Oil Engine Co. v. Jackson Ice  Fuel Co.,224 Ala. 152, 155, 138 So. 834.
As I understand, the federal rule, and that which obtains in this state jurisdiction in such matter and in the premises, is only obtained by the facts: (1) That the foreign corporation was doing business (doing some of the work or exercising some of the functions for which the corporation was formed) within the state at the time of service of process; and (2) that the person upon whom service was made was an authorized agent of that corporation. Ford Motor Co. v. Hall Auto Co., supra; Cowikee Mills v. Georgia-Alabama Power Co., supra.
The federal rule must prevail in such matter vital to jurisdiction and due process as to such foreign corporation. Ford Motor Co. v. Hall Auto Co., 226 Ala. 385, 147 So. 603. In Philadelphia  Reading R. Co. v. McKibbin, 243 U.S. 264,37 S.Ct. 280, 61 L.Ed. 711, 712, the prerequisites for acquiring jurisdiction are thus well stated by Mr. Justice Brandeis: "A foreign corporation is amenable to process to enforce a personal liability, in the absence of consent, only if it is doing business within the state in such manner and to such extent as to warrant the inference that it is present there. And even if it is doing business within the state, the process will be valid only if served upon some authorized agent. St. Louis Southwestern R. Co. v. Alexander, 227 U.S. 218, 226,33 S.Ct. 245, 57 L.Ed. 486, 488, Ann.Cas. 1915B, 77. Whether the corporation was doing business within the state, and whether the person served was an authorized agent, are questions vital to the jurisdiction of the court. A decision of the lower court on either question, if duly challenged, is subject to review in this court; and the review extends to findings of fact as well as to conclusions of law. Herndon-Carter Co. v. James N. Norris, Son  Co., 224 U.S. 496, 56 L.Ed. 857, 32 S.Ct. 550; Wetmore v. Rymer, 169 U.S. 115, 18 S.Ct. 293, 42 L.Ed. 682. The main question presented here is whether the plaintiff in error — defendant below — was doing business in New York."243 U.S. 264, 37 S.Ct. 280, [61 L.Ed. at pages 711, 712.]
Such are the questions of fact presented by this record, which fail to show acquisition of jurisdiction by the process served.
It is my judgment that no fundamental jurisdiction was had over appellee under the Fourteenth Amendment, because appellee was not doing business in Alabama when the suit was begun. This fundamental requirement is not changed by the fact that the cause of action in Alabama accrued while it was so engaged and after it had designated a known place of business and an authorized agent in Alabama.